Citation Nr: 0417651	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  98-17 806A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for bipolar disorder, type 
II (previously diagnosed as generalized anxiety disorder with 
marked depressive and paranoid features), currently evaluated 
as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel




INTRODUCTION

The veteran had active duty from March 1980 to March 1983.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.

A September 2002 rating action denied entitlement to a total 
rating based on service-connected disability (TDIU).  The 
veteran noted his disagreement later that month and a 
Statement of the Case (SOC) was issued in September 2003.  
The veteran did not file an appeal.  Therefore, the Board 
will only review the issue listed on the title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The records show that the veteran is in receipt of benefits 
from the Social Security Administration (SSA).  These 
records have not been obtained.   

The veteran is service connected for generalized anxiety 
disorder with marked depressive and paranoid features.  The 
VA outpatient records include diagnoses of essential 
schizophrenia, paranoid schizophrenia, schizo-affective, 
bipolar type and personality disorder.  The most recent VA 
examination conducted in January 2003 includes a diagnosis 
of bipolar disorder, type II; previously diagnosed as 
generalized anxiety disorder.  The records show that the GAF 
scores have ranged from 30 (in August 2001) to 60 (in 
January 2003).  In light of the wide variance in the GAF 
scores, an up-to-date examination would be helpful in 
determining this claim.

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

1.  The veteran should be asked to 
provide the names, addresses, and 
approximate dates of treatment of all VA 
and non-VA health providers who have 
provided treatment for his psychiatric 
disorder since 1998.  These record should 
include all VA outpatient records from 
the Mayaguez, Puerto Rico VA facility 
since June 2001.  When the requested 
information and any necessary 
authorizations have been received, the RO 
should request legible copies of all 
pertinent clinical records that have not 
been previously obtained.  All records 
obtained should be associated with the 
claims file.  

2.  The RO should obtain records 
pertinent to his claim for SSA disability 
benefits as well as the medical records 
relied upon concerning that claim.

3.  The veteran should be afforded a VA 
examination to determine the severity of 
his service-connected bipolar disorder.  
The examiner is asked to report on the 
presence or absence of the specific 
symptoms in the general rating formula 
for mental disorders, a copy of which may 
be found in the September 2003 
supplemental statement of the case, pp. 
7-8.  The examiner must assign a Global 
Assessment of Functioning Score 
consistent with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.) 
(DSM-IV), and explain what the assigned 
score represents.  The examiner should 
also comment on degree, if any, of 
industrial/occupational and social 
impairment produced by the service-
connected bipolar disorder, type II 
(previously diagnosed as generalized 
anxiety disorder).  The examiner should 
provide the rationale for any opinion 
expressed.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.

4.  If the benefit sought on appeal 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

By this remand, the Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


